UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4947


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ELBERT DANIELS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-00540-RBH-1)


Submitted:   April 3, 2012                 Decided:   April 11, 2012


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James     Elbert    Daniels      appeals     his        conviction      and

thirty-month      sentence       following     a    conditional         guilty     plea,

pursuant to a written plea agreement, to possession of a firearm

by   a   convicted    felon,     in   violation      of   18    U.S.C.      § 922(g)(1)

(2006).       On appeal, Daniels’ counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but questioning whether

the district court erred in denying the motion to suppress, the

adequacy of the Rule 11 hearing, and the reasonableness of the

sentence.       Daniels was advised of his right to file a pro se

supplemental brief but did not file one.                   Finding no error, we

affirm.

              Daniels    first    questions     whether        the    district     court

erred    in   denying    his     motion   to   suppress.         In    reviewing      the

denial of a motion to suppress, “we review the district court’s

legal determinations de novo and its factual determinations for

clear error.”         United States v. Kelly, 592 F.3d 586, 589 (4th

Cir.), cert. denied, 130 S. Ct. 3374 (2010).                     When the district

court has denied a suppression motion, “we construe the evidence

in the light most favorable to the government.”                      Id.

              Consistent with the Fourth Amendment, a police officer

may conduct a brief investigatory stop “when the officer has a

reasonable,      articulable       suspicion       that   criminal         activity   is

                                          2
afoot.”     Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing

Terry v. Ohio, 392 U.S. 1, 30 (1968)).                         “In cases where an

informant’s     tip      supplies    part       of    the   basis       for    reasonable

suspicion,     [the      court]    must   ensure        that      the    tip   possesses

sufficient indicia of reliability.”                    United States v. Perkins,

363 F.3d 317, 323 (4th Cir. 2004).                   An anonymous tip can provide

a   basis    for    reasonable      suspicion          if   the    tipster      provides

substantial details and establishes a basis for his knowledge.

United States v. Elston, 479 F.3d 314, 318 (4th Cir. 2007).

Upon review, we conclude that the district court did not err in

finding that the police had reasonable suspicion to effect the

traffic stop, and in denying Daniels’ motion to suppress.

            Next,     Daniels      questions         whether   the      district   court

complied with Federal Rule of Criminal Procedure 11 in accepting

his guilty plea.          Our review of the plea hearing reveals that

the district court fully complied with Rule 11 in conducting the

plea colloquy, and thus committed no plain error in accepting

Daniels’ guilty plea.             See United States v. General, 278 F.3d

389, 393 (4th Cir. 2002) (providing standard of review); United

States v. Olano, 507 U.S. 725, 732 (1993) (detailing plain error

standard).

            Finally,      Daniels    questions         whether     his    sentence   was

procedurally       and    substantively         reasonable.          In    reviewing   a

sentence, we must first ensure that the district court did not

                                            3
commit any “significant procedural error,” such as failing to

properly calculate the applicable Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2006) factors, or failing to

adequately explain the sentence.                  Gall v. United States, 552

U.S. 38, 51 (2007).             Once we have determined that there is no

procedural      error,     we     must    then       consider         the      substantive

reasonableness      of     the    sentence,      “tak[ing]        into       account     the

totality of the circumstances.”                  Id. at 51.            If the sentence

imposed is within the appropriate Sentencing Guidelines range,

we   consider     it     presumptively      reasonable.               United    States v.

Mendoza-Mendoza,        597     F.3d   212,    216    (4th       Cir.       2010).       The

presumption may be rebutted by a showing “that the sentence is

unreasonable      when     measured      against     the     §    3553(a)       factors.”

United States      v.    Montes-Pineda,        445    F.3d    375,      379     (4th   Cir.

2006)   (internal       quotation      marks     omitted).            Upon     review,    we

conclude   that    the     district      court    committed       no     procedural       or

substantive     error      in    sentencing       Daniels        to    thirty        months’

imprisonment,      a     sentence      within      the     applicable           Sentencing

Guidelines range.         See United States v. Lynn, 592 F.3d 572, 577

(4th Cir. 2010) (providing standard of review); Olano, 507 U.S.

at 732.

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                             This court

                                           4
requires that counsel inform Daniels, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If   Daniels      requests       that    a   petition     be   filed,    but

counsel   believes      that    such     a       petition    would    be   frivolous,

counsel   may    move   in     this    court      for    leave   to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Daniels.           We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before      the    court    and       argument    would    not   aid     the

decisional process.

                                                                             AFFIRMED




                                             5